El Juez Presideute Señor Del Tubo
emitió la opinión del tribunal.
Valiente & Co., nna sociedad mercantil con domicilio en Corozal, P. R., demandó en cobro de dinero a la Sucesión de Abdón Puentes, compuesta de sus hijos Aurelia, Elisa, María, Florentino, Aureliana, Carmela, Rosalía, Manuela y Francisca Fuentes y de su viuda Rosalía Suárez, radicándose la demanda en la Corte de Distrito de San Juan en junio 3, 1929.
Emplazados los demandados, sólo contestaron Aurelia por su abogado Pedro G. Quiñones y Rosalía Fuentes por los suyos de la Torre &¡ Ramírez, anotándose en junio 18, 1929 la rebeldía de los demás.
Llamado el pleito para juicio en diciembre 18, 1929, com-parecieron la demandante y las demandadas Aurelia y Ro-salía Fuentes por sus abogados, y el día último de dicho mes *329y año, la corte dictó sentencia declarando la demanda con lugar. Se trataba del cobro de dos pagarés y de una cuenta corriente del causante de los demandados, habiendo sido la defensa alegada por sus bijas Aurelia y Rosalía la de inca-pacidad de su padre para contraer las obligaciones reclama-das por causa de demencia. Pesando la prueba, la corte de distrito concluyó que las obligaciones reclamadas eran ciertas y que Abdón Fuentes “tenía capacidad para realizar toda, clase de contratos” de acuerdo con “un decreto judicial, que no ba sido impugnado”, habiendo rebatido la demandante victoriosamente “las defensas de locara invocadas” y en su consecuencia condenó “a la sucesión demandada” a pagar a la demandante $12,738.61, con más los intereses legales y las costas.
Apelaron las demandadas Aurelia y Rosalía Fuentes y esta Corte Suprema por sentencia de julio 29, 1933, decidió que la sentencia apelada debía revocarse “en lo que a las dichas demandadas ... se refiere ’ ’, dictándose otra ‘ ‘ en el sentido de que en cuanto a tales demandadas concierne, la demandante no puede cobrar, todo ello sin especial pronun-ciamiento de costas.” Valiente & Co. v. Sucn. Fuentes, 45 D.P.R. 617, 627.
Así las cosas, en septiembre 5, 1933, las demandadas Elisa, María, Carmen, Manuela y Francisca Fuentes y Rosalía Suárez por medio de sus abogados archivaron un escrito en la corte sentenciadora por el que haciendo constar que se da-ban por notificadas de la sentencia dictada en su contra en diciembre 31, 1929, apelaban de ella para ante este tribunal. Forma parte de la transcripción una certificación del secre-tario de la corte de distrito creditiva de no aparecer de los autos que la sentencia fuera notificada en fecha alguna a dichas demandadas.
Manifestaron las nuevas apelantes a la corte sentencia-dora que elegían tramitar su recurso por medio de una expo-sición del caso que presentaron en efecto dentro del plazo *330que les concediera la corte y que ésta aprobó con la oposi-ción de la demandante el 10 de noviembre de 1933.
Formalizado el recurso ante este tribunal, la demandante apelada presentó una moción en enero 18, 1934, pidiendo que se fijara “la extensión del mismo” y se eliminara la exposi-ción del caso, que fue discutida ampliamente por las partes y resuelta en marzo 26 siguiente declarándola sin lugar sin perjuicio de que las cuestiones suscitadas en la misma pu-dieran levantarse luego al someterse definitivamente el caso a la decisión del tribunal.
Tras un gran número de prórrogas quedó radicado el alegato de las apelantes, señalándose la vista del recurso para marzo 1, 1936. Suspendida a petición de la apelada, volvió a señalarse para mayo primero y a suspenderse tam-bién a petición de dicha parte:, celebrándose por último el 21 de enero de 1937, en cuyo día habiéndose presentado un ale-gato complementario por las apelantes se concedió permiso a la apelada para replicar. Así lo hizo el 5 de febrero úl-timo, quedando en tal fecha el caso definitivamente sometido a la consideración y resolución del Tribunal.
En su alegato las apelantes señalan como errores que la sentencia recurrida e-s contraria a la prueba, por demostrar ésta la demencia de su causante, y a derecho, porque condena a la sucesión demandada al pago de una obligación inexis-tente.
La apelada insiste en el suyo en que las apelantes per-dieron su derecho de apelación al no ejercitarlo dentro del término de ley y en que de tenerlo estaría limitado al examen de la demanda, no pudiendo extenderse al de la prueba que aportaron las demandadas que comparecieron en apoyo de la defensa que alegaron en sus contestaciones.
 En Puerto Rico el término para apelar se regula por la sección 2 de la Ley núm. 70 de 1911, Código de Enjuiciamiénto Civil, ed. 1933, p. 138, que impone al secretario de la corte el deber de “enviar a la parte perjudicada, o a su aboi gado, al dictarse la sentencia, de la cual pueda establecerse *331recurso de apelación, una notificación escrita informándole que la sentencia fia sido dictada” y el de archivar “una copia de esa notificación.... con los autos” y que dispone que “el término para establecer el recurso de apelación, empezará a correr desde la fecfia del archivo de diefia notificación con los autos.” T como de una sentencia dictada en rebeldía se puede apelar, el precepto se fia considerado aplicable a diefia clase de sentencias.
Se trata de una cuestión de ley que fia sido ya resuelta repetidas veces, y mientras 1a. ley esté en vigor, el único re-medio que existe para que no ocurran casos como éste, es que la parte victoriosa se cuide de que la ley se cumpla de-bidamente.
¿Pueden las apelantes.valerse de la defensa alegada y de la prueba practicada por las demandadas que comparecieron e invocar como ley del caso la decisión de esta Corte Suprema de julio-29, 1933?
La contestación de la pregunta depende de la naturaleza de la acción ejercitada, de cómo fueron todos los demanda-dos llamados a responder y de la clase de defensa alegada por los demandados comparecientes.
Sabemos que se trata de un pleito en cobro de dinero basado en pagarés otorgados por Abdón Puentes y en una cuenta corriente por él mismo autorizada; que Abdón Puen-tes murió y que por la demanda se reclama de los demam dados — -sus fiijos y su viuda — en concepto de fierederos suyos el pago de la deuda contraída por su causante.
Sabemos además que dos de los fierederos comparecieron y alegaron que la obligación reclamada no existía porque su causante al autorizar los pagarés y la cuenta estaba loco no teniendo por tanto capacidad para contratar y que esa de-fensa declarada sin lugar por la corte de distrito prosperó finalmente en esta Corte Suprema y está en pie.
Y sabemos por último que las demandadas apelantes fueron emplazadas y nada fiicieron, anotándose su rebeldía, siendo condenadas al pago de las obligaciones de su causante *332por la sentencia general resolutoria del pleito que fné apelada por y revocada en cuanto a las demandadas comparecientes.
Descansando en esos hechos creemos que es aplicable la regla general sobre la materia que, basada en el gran número de autoridades que se citan, aparece expuesta en 78 A. L. ít. 939, como sigue:
“La cuestión de si una defensa alegada con éxito por uno de varios codemandados puede operar en beneficio de un demandado en rebeldía depende de la naturaleza, alcance y extensión de la defensa interpuesta por los demandados que contestan y, basta cierto punto, sobre la naturaleza mancomunada o solidaria' del derecho alegado.
“Las cortes han convenido casi unánimemente que en acciones contra varios demandados conjuntamente, cuando la defensa inter-puesta por el demandado que contesta no es personal a él (como lo es la de minoridad, estado civil o quiebra por parte del que formula la alegación), sino común a todos, como cuando va dirigida al dere-cho del demandante para recobrar en alguna forma, a diferencia del derecho que tiene de recobrar de cualquier demandado en particular, o impugna los méritos o validez en general de la causa com-pleta del demandante, o su derecho a demandar, tal defensa, si pros-pera, redunda en beneficio de los demandados en rebeldía, tanto en acciones en derecho como en equidad, con el resultado de que la sen-tencia final debe dictarse no meramente en favqr del demandado que contestó, sino también en favor de los demandados que no compare-cieron. ’ ’
En su tratado sobre “The Law of Judgments” expone H. C. Black la esencia de las autoridades sobre la materia, en el mismo sentido, así:
“En una acción basada en un contrato interpuesta contra varios demandados, si uno de ellos deja de comparecer, y otro bajo una negativa general, establece y aduce una defensa que niega el derecho del demandante a recobrar de cualquiera de los demandados y de-muestra que éste no tenía causa de acción, el demandante no tendrá derecho a una sentencia en contra del demandado* en rebeldía, y por el contrario, la defensa que ha prosperado redundará en beneficio de este último, y debe dictarse sentencia en favor de ambosi demandados. Así, pues, si un demandado presenta una objeción por vía de excep-ción y ataca el derecho del demandante a recobrar, y no plantea mera-mente una cuestión personal que le exima de responsabilidad, que *333es sostenida, y se dicta sentencia a sn favor, ella beneficiará a su co-demandado. Pero esta regla puede ser modificada por las actuaciones de un codeudor. De ahí que bajo una disposición al efecto de que puede dictarse sentencia contra uno o más de varios demandados, se sostenga, que cuando tres personas son demandadas como socios, y dos de ellas no comparecen, pero la otra contesta, negando que fuera un miembro de la firma, pueda dictarse sentenc’a contra las que están en rebeldía aunque se dicte en favor del demandado que contestó. También en una acción basada en una obligación mancomunada y solidaria contra dos demandados, uno solo de los cuales compareció y contestó, puede ser juzgada, y rendirse veredicto y sentencia a favor o en contra de la parte que contestó, sin tomar en considera-ción los procedimientos en contra de su codemandado.
“For otra parte, si uno de los demandados no' comparece y el otro va a juicio, esto suspende la sentencia contra el demandado' en rebc’día basta que se determine el resultado del juicio, y si el de-mandante obtiene un veredicto favorable, tiene entonces derecho a un fallo común contra todos los demandados. En tal caso no existe la necesidad de que se obtenga previamente una sentencia interloeu-tora en rebeldía contra la parte que no contestó. Cuando en una acción conjunta ex contractu contra dos demandados, uno de cuales no comparece y el otro sí lo hace, se dictan sentencias separadas contra ambos, si el demandado que compareció solicita una revisión, esto tiene el efecto de suspender la ejecución de la sentencia para ambos demandados y de transferir todo el caso para el próximo término, aun cuando se hubiere registrado una sentencia separada contra el demandado en rebeldía.” .Black on Judgments, Yol. I (2da. ed.), pág. 310.
Siendo la expuesta la regla aplicable, es claro que pu-diendo invocar las demandadas apelantes la defensa que ale-garon y probaron las demandadas que obtuvieron la senten-cia de esta Corte de julio 29, 1933 (45 D.P.R. 617, 621), dicha sentencia constituye también para ellas la ley del caso y deben sus beneficios extendérseles expresamente según lo solicitan.

Procede, en tal virtud, declarar el recurso con lugar, re-vocar la sentencia recurrida en cuanto por ella se condenó a las demandadas apelantes como componentes de la Suce-sión de Abdón Fuentes a pagar las obligaciones reclamadas 
*334
por la demandante y dictar otra decretando que en lo que a las dichas demandadas apelatües concierne, nada puede recobrar la demandante, todo sin especial condenación de costas.

Los Jueces Asociados Señores Wolf y Córdova Dávila no intervinieron.